Name: Commission Implementing Decision (EU) 2019/265 of 12 February 2019 excluding from European Union financing certain expenditure incurred by the Member States under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2019) 869)
 Type: Decision_IMPL
 Subject Matter: EU finance;  economic geography;  agricultural policy
 Date Published: 2019-02-15

 15.2.2019 EN Official Journal of the European Union L 44/14 COMMISSION IMPLEMENTING DECISION (EU) 2019/265 of 12 February 2019 excluding from European Union financing certain expenditure incurred by the Member States under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2019) 869) (Only the Czech, Dutch, English, French, German, Greek, Italian, Portuguese, Romanian, Spanish and Swedish texts are authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular Article 52 thereof, After consulting the Committee on the Agricultural Funds, Whereas: (1) In accordance with Article 52 of Regulation (EU) No 1306/2013 the Commission is to carry out the necessary verifications, communicate to the Member States the results of those verifications, take note of the comments of the Member States, initiate a bilateral discussion so that an agreement may be reached with the Member States in question, and formally communicate its conclusions to them. (2) The Member States have had an opportunity to request the launch of a conciliation procedure. That opportunity has been used in some cases and the reports issued on the outcome have been examined by the Commission. (3) In accordance with Regulation (EU) No 1306/2013, only agricultural expenditure which has been incurred in a way that has not infringed Union law may be financed. (4) In the light of the verifications carried out, the outcome of the bilateral discussions and the conciliation procedures, part of the expenditure declared by the Member States does not fulfil this requirement and cannot, therefore, be financed under the EAGF and the EAFRD. (5) The amounts that are not recognised as being chargeable to the EAGF and the EAFRD should be indicated. Those amounts do not relate to expenditure incurred more than twenty-four months before the Commission's written notification of the results of the verifications to the Member States. (6) The amounts excluded from Union financing by the present Decision should also take into account any reductions or suspensions in accordance with Article 41 of Regulation (EU) No 1306/2013 due to the fact that such reductions or suspensions are of a provisional nature and without prejudice to decisions taken pursuant to Articles 51 or 52 of that Regulation. (7) As regards the cases covered by this decision, the assessment of the amounts to be excluded on grounds of non-compliance with Union law was notified by the Commission to the Member States in a summary report on the subject (2). (8) This Decision is without prejudice to any financial conclusions that the Commission may draw from the judgments of the Court of Justice of the European Union in cases pending on 15 November 2018, HAS ADOPTED THIS DECISION: Article 1 The amounts set out in the Annex and related to expenditure incurred by the Member States' accredited paying agencies and declared under the EAGF or the EAFRD shall be excluded from Union financing. Article 2 This Decision is addressed to the Kingdom of Belgium, the Czech Republic, the Federal Republic of Germany, Ireland, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Kingdom of the Netherlands, the Republic of Austria, the Portuguese Republic, Romania and the Kingdom of Sweden. Done at Brussels, 12 February 2019. For the Commission Phil HOGAN Member of the Commission (1) OJ L 347, 20.12.2013, p.549 (2) Ares(2019)404605 ANNEX Budget Item: 05070107 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact CZ Cross-compliance 2011 Reimbursement following judgment in case T-627/16 FLAT RATE 2,00 % EUR 423 793,95 3,36 423 790,59 Cross-compliance 2011 Reimbursement following judgment in case T-627/16 FLAT RATE 10,00 % EUR 2 118 969,77 16,78 2 118 952,99 Total CZ: EUR 2 542 763,72 20,14 2 542 743,58 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact SE Decoupled Direct Aids 2014 Reimbursement following judgment in case T-260/16 FLAT RATE 2,00 % EUR 8 811 286,44 0,00 8 811 286,44 Total SE: EUR 8 811 286,44 0,00 8 811 286,44 Currency Amount Deductions Financial Impact EUR 11 354 050,16 20,14 11 354 030,02 Budget Item: 6701 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact AT Decoupled Direct Aids 2016 Payment entitlements - Article 24(6) of R. 1307/2013 ONE OFF EUR  2 762 784,00 0,00  2 762 784,00 Decoupled Direct Aids 2017 Payment entitlements - Article 24(6) of R. 1307/2013 ONE OFF EUR  5 268 498,00 0,00  5 268 498,00 Decoupled Direct Aids 2016 Quality of LPIS - pro rata - 10 % threshold ONE OFF EUR  95 167,00 0,00  95 167,00 Decoupled Direct Aids 2017 Quality of LPIS - pro rata - 10 % threshold ONE OFF EUR  95 167,00 0,00  95 167,00 Decoupled Direct Aids 2017 Quality of LPIS - pro rata factors ONE OFF EUR  639 853,00 0,00  639 853,00 Decoupled Direct Aids 2016 Quality of the LPIS - pro rata factors ONE OFF EUR  538 452,00 0,00  538 452,00 Total AT: EUR  9 399 921,00 0,00  9 399 921,00 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact DE Certification 2017 CEB/2018/020/DE - errors in EAGF and EAFRD ONE OFF EUR  162,53 0,00  162,53 Total DE: EUR  162,53 0,00  162,53 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact ES Other Direct Aid - POSEI (2014+) 2015 Area paid for production of tomato not exported ONE OFF EUR  617 823,18 0,00  617 823,18 Other Direct Aid - POSEI (2014+) 2016 Area paid for production of tomato not exported ONE OFF EUR  433 756,91 0,00  433 756,91 Other Direct Aid - POSEI (2014+) 2017 Area paid for production of tomato not exported ONE OFF EUR  424 985,80 0,00  424 985,80 Certification 2016 Known errors - EAGF ONE OFF EUR  374 098,28  363 476,73  10 621,55 Certification 2016 Known errors- EAGF Non IACS ONE OFF EUR  861 340,55  412 107,97  449 232,58 Other Direct Aid - POSEI (2014+) 2015 non-compliance in determining the area for payment in the administrative checks: unauthorised tolerance of 1 % is used ONE OFF EUR  4 472,38 0,00  4 472,38 Other Direct Aid - POSEI (2014+) 2016 non-compliance in determining the area for payment in the administrative checks: unauthorised tolerance of 1 % is used ONE OFF EUR  901,63 0,00  901,63 POSEI (2014+) 2015 SSA-Regional trade: non respect of the maximum quantities of processed products which can be exported annually from the Canary Islands in the context of regional trade, Annex V Regulation 180/2014, CN code 1901 90 ONE OFF EUR  12 501,12 0,00  12 501,12 Total ES: EUR  2 729 879,85  775 584,70  1 954 295,15 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact FR Certification 2015 Ponctuelle: erreur connue ONE OFF EUR  3 008,88 0,00  3 008,88 Certification 2015 Ponctuelle: gestion des irregularites ONE OFF EUR  1 450 566,69 0,00  1 450 566,69 Certification 2015 Ponctuelle: tests de validation ONE OFF EUR  76 266,65  88,75  76 177,90 Total FR: EUR  1 529 842,22  88,75  1 529 753,47 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact GR Fruit and Vegetables - Operational programmes incl withdrawals 2015 Deficiencies identified in 2 key controls FLAT RATE 5,00 % EUR  515 238,30  344,73  514 893,57 Fruit and Vegetables - Operational programmes incl withdrawals 2016 Deficiencies identified in 2 key controls FLAT RATE 5,00 % EUR  525 168,09 0,00  525 168,09 Fruit and Vegetables - Operational programmes incl withdrawals 2017 Deficiencies identified in 2 key controls FLAT RATE 5,00 % EUR  501 093,03 0,00  501 093,03 Apiculture 2015 deficiencies in the on-the-spot checks and no penalties were applied. FLAT RATE 5,00 % EUR  2 543,94 0,00  2 543,94 Apiculture 2016 deficiencies in the on-the-spot checks and no penalties were applied. FLAT RATE 5,00 % EUR  2 887,86 0,00  2 887,86 Apiculture 2017 deficiencies in the on-the-spot checks and no penalties were applied. FLAT RATE 5,00 % EUR  3 614,40 0,00  3 614,40 Fruit and Vegetables - Operational programmes incl withdrawals 2018 FY 2018 until February - weakness in 2 key controls FLAT RATE 5,00 % EUR  16 468,70 0,00  16 468,70 Other Direct Aid - POSEI (2014+) 2015 weakness on the spot checks and no penalties applied in the SAI FLAT RATE 5,00 % EUR  56 942,35 0,00  56 942,35 Other Direct Aid - POSEI (2014+) 2016 weakness on the spot checks and no penalties applied in the SAI FLAT RATE 5,00 % EUR  57 827,79 0,00  57 827,79 Other Direct Aid - POSEI (2014+) 2017 weakness on the spot checks and no penalties applied in the SAI FLAT RATE 5,00 % EUR  56 383,70 0,00  56 383,70 Total GR: EUR  1 738 168,16  344,73  1 737 823,43 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact IE Irregularities 2015 Deficiencies in debt management ONE OFF EUR  324 716,97 0,00  324 716,97 Irregularities 2015 Deficiencies in key controls FLAT RATE 5,00 % EUR  309 730,38  2 610,77  307 119,61 Total IE: EUR  634 447,35  2 610,77  631 836,58 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact IT Certification 2016 pre-2008 debts ONE OFF EUR  7 544 556,82 0,00  7 544 556,82 Clearance of accounts - Conformity Clearance 2007 reissue of payments to the beneficiaries in 2008 after being declared to the Fund in 2007 ONE OFF 0,00 % EUR  31 246,05 0,00  31 246,05 Total IT: EUR  7 575 802,87 0,00  7 575 802,87 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact RO Decoupled Direct Aids 2010 LPIS - Cross-checks and OTSC weakness CY 2009 - SAPS ESTIMATED BY AMOUNT EUR  23 154 676,68  46 309,35  23 108 367,33 Decoupled Direct Aids 2011 LPIS - Cross-chekcs and OTSC weakness CY 2010 - SAPS ESTIMATED BY AMOUNT EUR  20 574 656,79 0,00  20 574 656,79 Total RO: EUR  43 729 333,47  46 309,35  43 683 024,12 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact SE Decoupled Direct Aids 2016 Accuracy of scales of LPIS & ESPG ONE OFF EUR  4 038,74 0,00  4 038,74 Decoupled Direct Aids 2017 Accuracy of scales of LPIS & ESPG ONE OFF EUR  4 124,26 0,00  4 124,26 Decoupled Direct Aids 2016 Distinction LLF with grass and TG FLAT RATE 5,00 % EUR  7 116 696,66  157 127,27  6 959 569,39 Decoupled Direct Aids 2017 Distinction LLF with grass and TG FLAT RATE 5,00 % EUR  7 517 150,74  390 044,95  7 127 105,79 Decoupled Direct Aids 2016 OTSC to sufficient number & quality FLAT RATE 2,00 % EUR  562 860,06  2 557,41  560 302,65 Decoupled Direct Aids 2017 OTSC to sufficient number & quality FLAT RATE 2,00 % EUR  903,80  3,90  899,90 Decoupled Direct Aids 2017 OTSC to sufficient number & quality FLAT RATE 5,00 % EUR  1 427 157,53  2 462,89  1 424 694,64 Decoupled Direct Aids 2016 Pro-rata not appropriately applied ONE OFF EUR  48 691,52 0,00  48 691,52 Decoupled Direct Aids 2017 Pro-rata not appropriately applied ONE OFF EUR  45 214,48 0,00  45 214,48 Total SE: EUR  16 726 837,79  552 196,42  16 174 641,37 Currency Amount Deductions Financial Impact EUR  84 064 395,24  1 377 134,72  82 687 260,52 Budget Item: 6711 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact AT Rural Development EAFRD Knowledge and innovation 2016 Absence of audit trail regarding the evaluation of reasonableness of costs - M16 - FY2016 FLAT RATE 2,00 % EUR  21 082,63 0,00  21 082,63 Rural Development EAFRD Knowledge and innovation 2017 Absence of audit trail regarding the evaluation of reasonableness of costs - M16 - FY2017 FLAT RATE 2,00 % EUR  15 936,07 0,00  15 936,07 Rural Development EAFRD Knowledge and innovation 2016 Absence of audit trail regarding the evaluation of reasonableness of costs - M1 - FY2016 FLAT RATE 2,00 % EUR  14 491,20 0,00  14 491,20 Rural Development EAFRD Knowledge and innovation 2017 Absence of audit trail regarding the evaluation of reasonableness of costs - M1 - FY2017 FLAT RATE 2,00 % EUR  16 281,84 0,00  16 281,84 Rural Development EAFRD Knowledge and innovation 2016 Absence of audit trail regarding the evaluation of reasonableness of costs - M3 - FY2016 FLAT RATE 2,00 % EUR  9 485,57 0,00  9 485,57 Rural Development EAFRD Knowledge and innovation 2017 Absence of audit trail regarding the evaluation of reasonableness of costs - M3 - FY2017 FLAT RATE 2,00 % EUR  10 215,31 0,00  10 215,31 Total AT: EUR  87 492,62 0,00  87 492,62 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact BE Rural Development EAFRD Measures with flat-rate support 2015 Absence et dÃ ©ficiences de contrÃ ´les clÃ ©s Absence d'un contrÃ ´le auxiliaire FLAT RATE 7,00 % EUR  65 667,11 0,00  65 667,11 Rural Development EAFRD investment - private beneficiaries 2015 Absence et dÃ ©ficiences de contrÃ ´les clÃ ©s Absence d'un contrÃ ´le auxiliaire FLAT RATE 10,00 % EUR  663 989,13 0,00  663 989,13 Rural Development EAFRD Measures with flat-rate support 2015 Absence et dÃ ©ficiences de contrÃ ´les clÃ ©s Absence d'un contrÃ ´le auxiliaire FLAT RATE 10,00 % EUR  224 305,01  21 670,95  202 634,06 Rural Development EAFRD Measures with flat-rate support 2016 Absence et dÃ ©ficiences de contrÃ ´les clÃ ©s Absence d'un contrÃ ´le auxiliaire FLAT RATE 7,00 % EUR  128 715,39 0,00  128 715,39 Rural Development EAFRD investment - private beneficiaries 2016 Absence et dÃ ©ficiences de contrÃ ´les clÃ ©s Absence d'un contrÃ ´le auxiliaire FLAT RATE 10,00 % EUR  871 916,33 0,00  871 916,33 Rural Development EAFRD Measures with flat-rate support 2016 Absence et dÃ ©ficiences de contrÃ ´les clÃ ©s Absence d'un contrÃ ´le auxiliaire FLAT RATE 10,00 % EUR  132 163,98 0,00  132 163,98 Rural Development EAFRD investment - private beneficiaries 2016 Absence et dÃ ©ficiences de contrÃ ´les clÃ ©s Absence d'un contrÃ ´le auxiliaire ONE OFF EUR  34 362,79 0,00  34 362,79 Rural Development EAFRD Measures with flat-rate support 2016 Absence et dÃ ©ficiences de contrÃ ´les clÃ ©s Absence d'un contrÃ ´le auxiliaire ONE OFF EUR  621 040,86  621 040,86 0,00 Rural Development EAFRD Measures with flat-rate support 2017 Absence et dÃ ©ficiences de contrÃ ´les clÃ ©s Absence d'un contrÃ ´le auxiliaire FLAT RATE 7,00 % EUR  3 391,35 0,00  3 391,35 Rural Development EAFRD investment - private beneficiaries 2017 Absence et dÃ ©ficiences de contrÃ ´les clÃ ©s Absence d'un contrÃ ´le auxiliaire FLAT RATE 10,00 % EUR  164 804,35 0,00  164 804,35 Rural Development EAFRD Measures with flat-rate support 2017 Absence et dÃ ©ficiences de contrÃ ´les clÃ ©s Absence d'un contrÃ ´le auxiliaire FLAT RATE 10,00 % EUR  6 070,22 0,00  6 070,22 Rural Development EAFRD Measures with flat-rate support 2017 Absence et dÃ ©ficiences de contrÃ ´les clÃ ©s Absence d'un contrÃ ´le auxiliaire ONE OFF EUR  34 690,79 0,00  34 690,79 Rural Development EAFRD forestry measures 2016 DÃ ©ficiences de contrÃ ´les clÃ ©s. ONE OFF EUR  23 742,86 0,00  23 742,86 Total BE: EUR  2 974 860,17  642 711,81  2 332 148,36 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact DE Certification 2017 CEB/2018/020/DE - errors in EAGF and EAFRD ONE OFF EUR  97 411,09 0,00  97 411,09 Total DE: EUR  97 411,09 0,00  97 411,09 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact FR Certification 2016 Erreur connue dÃ ©tectÃ ©e lors du test de validation HSIGC_20 ONE OFF EUR  6 125,06 0,00  6 125,06 Certification 2016 Erreur connue dÃ ©tectÃ ©e lors du test de validation HSIGC_22 ONE OFF EUR  6 907,00 0,00  6 907,00 Certification 2016 Erreur connue dÃ ©tectÃ ©e lors du test de validation HSIGC_32 ONE OFF EUR  16 949,09 0,00  16 949,09 Certification 2016 Erreur connue dÃ ©tectÃ ©e lors du test de validation HSIGC_5 ONE OFF EUR  399,02 0,00  399,02 Certification 2015 Erreur connue Test de conformitÃ © n °8 NSIGC ONE OFF EUR  44,55 0,00  44,55 Certification 2016 Erreur extrapolÃ ©e sur le 5Ã ¨me trimestre du programme de dÃ ©veloppement rural 2007-2013 ESTIMATED BY AMOUNT EUR  996 414,95 0,00  996 414,95 Certification 2015 Erreur la plus probable dÃ ©tectÃ ©e sur les 4 premiers trimestres du dernier exercice de dÃ ©veloppement rural ESTIMATED BY AMOUNT EUR  430 526,99 0,00  430 526,99 Total FR: EUR  1 457 366,66 0,00  1 457 366,66 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact IT Clearance of accounts - Conformity Clearance 2007 debt not recorded in Annex III ONE OFF 0,00 % EUR  330 771,05 0,00  330 771,05 Certification 2017 MLE for EAFRD population ESTIMATED BY AMOUNT EUR  766 522,66  70 653,34  695 869,32 Total IT: EUR  1 097 293,71  70 653,34  1 026 640,37 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact NL Certification 2015 Clearance of accounts EAFRD closure exercise 2007-2013. Financial correction is composed of the sum of the MLE for Q1-Q4 (EUR 323 284,12 ). ESTIMATED BY AMOUNT EUR  323 284,12  30 599,35  292 684,77 Certification 2016 Clearance of accounts EAFRD closure exercise 2007-2013. Financial correction is composed of the sum of the MLE Q5 (EUR 666 290,00 ). ESTIMATED BY AMOUNT EUR  666 290,00 0,00  666 290,00 Total NL: EUR  989 574,12  30 599,35  958 974,77 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact PT Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2010 Deficient checks on the SME status ONE OFF EUR  986 742,27  19 734,85  967 007,42 Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2011 Deficient checks on the SME status ONE OFF EUR  661 912,45  13 238,25  648 674,20 Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2012 Deficient checks on the SME status ONE OFF EUR  383 755,22  7 675,10  376 080,12 Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2013 Deficient checks on the SME status ONE OFF EUR  2 742 818,76  54 856,38  2 687 962,38 Rural Development EAFRD Investment - private beneficiaries 2014 Deficient checks on the SME status ONE OFF EUR  1 090 453,19  11 739,23  1 078 713,96 Rural Development EAFRD investment - private beneficiaries 2015 Deficient checks on the SME status ONE OFF EUR  1 631 769,52  6 527,08  1 625 242,44 Rural Development EAFRD investment - private beneficiaries 2016 Deficient checks on the SME status ONE OFF EUR  593 335,15 0,00  593 335,15 Total PT: EUR  8 090 786,56  113 770,89  7 977 015,67 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact RO Rural Development EAFRD Measures with flat-rate support 2015 Creation of artificial conditions for receiving a financial support higher than the regulatory ceiling ONE OFF EUR  112 285,43 0,00  112 285,43 Rural Development EAFRD Measures with flat-rate support 2016 Creation of artificial conditions for receiving a financial support higher than the regulatory ceiling ONE OFF EUR  299 457,90 0,00  299 457,90 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 Deduction of RD2/2011/010/RO - CY 2010 ESTIMATED BY AMOUNT EUR 2 731 178,66 5 486,46 2 725 692,20 Rural Development EAFRD Investment - public beneficiaries 2014 Insufficient checks on the eligibility criteria for the projects (Agro-tourism or Accommodation for tourists in rural areas) FLAT RATE 5,00 % EUR  35 915,55  18 124,26  17 791,29 Rural Development EAFRD Measures with flat-rate support 2015 Insufficient checks on the eligibility criteria for the projects (Agro-tourism or Accommodation for tourists in rural areas) FLAT RATE 5,00 % EUR  847 408,37 0,00  847 408,37 Rural Development EAFRD Measures with flat-rate support 2016 Insufficient checks on the eligibility criteria for the projects (Agro-tourism or Accommodation for tourists in rural areas) FLAT RATE 5,00 % EUR  718 001,23 0,00  718 001,23 Certification 2015 Known error (advances) + reconciliation error ONE OFF EUR  343 392,94  10 564,52  332 828,42 Certification 2015 Known error (non-IACS) ONE OFF EUR  7 479,27  7 479,27 0,00 Rural Development EAFRD Complement to direct payment (2007-2013) 2010 LPIS - Cross-checks and OTSC weakness CY 2009 - CNDP ESTIMATED BY AMOUNT EUR  3 702 778,52 0,00  3 702 778,52 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2009 LPIS - Cross-checks and OTSC weakness CY 2009 - RD ESTIMATED BY AMOUNT EUR  11 640 416,05  0,17  11 640 415,88 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 LPIS - Cross-checks and OTSC weakness CY 2009 - RD ESTIMATED BY AMOUNT EUR  12 554 382,97  25 219,59  12 529 163,38 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 LPIS - Cross-checks and OTSC weakness CY 2010 - RD ESTIMATED BY AMOUNT EUR  26 997 516,00  54 233,35  26 943 282,65 Certification 2015 Most likely error (IACS+non-IACS) FY2015 and FY2016 ESTIMATED BY AMOUNT EUR  34 194 181,65  7 411 850,18  26 782 331,47 Certification 2016 Most likely error (IACS+non-IACS) FY2015 and FY2016 ESTIMATED BY AMOUNT EUR  9 947 831,00  2 719 256,79  7 228 574,21 Total RO: EUR  98 669 868,22  10 241 241,67  88 428 626,55 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact SE Rural Development EAFRD investment - private beneficiaries 2017 Correction on transitionary period FY2016-2017-2018: M01 (prev. 111), M04 (prev. 121) and M07 (prev. 321) FLAT RATE 5,00 % EUR  136,58 0,00  136,58 Rural Development EAFRD investment - public beneficiaries 2017 Correction on transitionary period FY2016-2017-2018: M01 (prev. 111), M04 (prev. 121) and M07 (prev. 321) FLAT RATE 5,00 % EUR  254,37 0,00  254,37 Rural Development EAFRD Knowledge and innovation 2017 Correction on transitionary period FY2016-2017-2018: M01 (prev. 111), M04 (prev. 121) and M07 (prev. 321) FLAT RATE 5,00 % EUR  314,51 0,00  314,51 Rural Development EAFRD investment - public beneficiaries 2018 Correction on transitionary period FY2016-2017-2018: M01 (prev. 111), M04 (prev. 121) and M07 (prev. 321) FLAT RATE 5,00 % EUR  497,91 0,00  497,91 Rural Development EAFRD Knowledge and innovation 2018 Correction on transitionary period FY2016-2017-2018: M01 (prev. 111), M04 (prev. 121) and M07 (prev. 321) FLAT RATE 5,00 % EUR  36,65 0,00  36,65 Rural Development EAFRD Measures with flat-rate support 2015 Deficiencies in KC: Selection and appraisal of projects; Evaluation of reasonableness of costs - M312 FLAT RATE 5,00 % EUR  85 400,97  85 400,97 0,00 Rural Development EAFRD Measures with flat-rate support 2016 Deficiencies in KC: Selection and appraisal of projects; Evaluation of reasonableness of costs - M312 FLAT RATE 5,00 % EUR  20 805,06 0,00  20 805,06 Rural Development EAFRD investment - public beneficiaries 2015 Deficiencies in KC: Selection and appraisal of projects; Evaluation of reasonableness of costs - M321 FLAT RATE 5,00 % EUR  1 009 988,55  1 009 988,55 0,00 Rural Development EAFRD investment - public beneficiaries 2016 Deficiencies in KC: Selection and appraisal of projects; Evaluation of reasonableness of costs - M321 FLAT RATE 5,00 % EUR  10 921,32 0,00  10 921,32 Rural Development EAFRD Knowledge and innovation 2015 Deficiencies in KC: Selection and appraisal of projects (M111, M331); Adequate verification of all payment claims (M331) FLAT RATE 5,00 % EUR  780 486,39  1 632,52  778 853,87 Rural Development EAFRD Knowledge and innovation 2016 Deficiencies in KC: Selection and appraisal of projects (M111, M331); Adequate verification of all payment claims(M331) FLAT RATE 5,00 % EUR  226 592,89 0,00  226 592,89 Rural Development EAFRD investment - private beneficiaries 2015 Deficiencies in KC: Selection and appraisal of projects - M121 FLAT RATE 5,00 % EUR  115 476,12  115 476,12 0,00 Rural Development EAFRD investment - private beneficiaries 2016 Deficiencies in KC: Selection and appraisal of projects - M121 FLAT RATE 5,00 % EUR  349,35 0,00  349,35 Total SE: EUR  2 251 260,67  1 212 498,16  1 038 762,51 Currency Amount Deductions Financial Impact EUR  115 715 913,82  12 311 475,22  103 404 438,60